DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for allowance
2.	Claims 2-7 are allowed.
	The following is an examiner’s statement for reasons for allowance:
As per claim 2, the closest prior art Miyake (US 20080258998 A1) discloses: A semiconductor device (Figs. 6, discloses a shift register) comprising: 
a first transistor (Fig. 6c, transistor 103), a second transistor (Fig. 6c, transistor 104), a third transistor (Fig. 6c, transistor 201), a fourth transistor (Fig. 6c, transistor 202), a fifth transistor (Fig. 6c, transistor 107), a sixth transistor (Fig. 6c, transistor 105), a seventh transistor (Fig. 6c, transistor 204), an eighth transistor (Fig. 6c, transistor 108), a ninth transistor (Fig. 6c, transistor 109), a tenth transistor (Fig. 6c, transistor 101), and an eleventh transistor (Fig. 6c, transistor 102), 
wherein one of a source and a drain of the first transistor is electrically connected to one of a source and a drain of the second transistor and a first wiring (see Fig. 6C, source of the transistor 103 is electrically connected to drain of the transistor 104 and wiring line connected to output terminal 27), 
wherein one of a source and a drain of the third transistor is electrically connected to one of a source and a drain of the fourth transistor and a second wiring (see Fig. 6C, source of the transistor 201 is electrically connected to drain of the transistor 202 and wiring line connected to output terminal 28), 
wherein one of a source and a drain of the fifth transistor is electrically connected to one of a source and a drain of the sixth transistor (Fig. 6C, source of the transistor 107 is electrically connected to drain of transistor 105), 
wherein one of a source and a drain of the eighth transistor is electrically connected to one of a source and a drain of the ninth transistor (Fig. 6C, source of the transistor 108 is electrically connected to drain of the transistor 109), 
wherein one of a source and a drain of the tenth transistor is electrically connected to one of a source and a drain of the eleventh transistor (Fig. 6C, source of the transistor 101 is electrically connected to drain of the transistor 102), 
wherein the other of the source and the drain of the first transistor is electrically connected to the other of the source and the drain of the third transistor and a third wiring (Fig. 6C, drain of the transistor 103 is electrically connected to drain of the transistor 201 and wiring line connected to first input terminal 21), 
wherein the other of the source and the drain of the fourth transistor is electrically connected to a fifth wiring (Fig. 6C, source of the transistor 202 is electrically connected to wiring line that connects to  eighth power supply line 38), 
wherein the other of the source and the drain of the fifth transistor is electrically connected to a sixth wiring (Fig. 6C, drain of the transistor 107 is electrically connected to wiring line that connects to fifth power supply line 35), 
wherein a gate of the first transistor is electrically connected to a gate of the third transistor  (Fig. 6C, gate of the transistor 103 is electrically connected to gate of the transistor 201) 
wherein a gate of the second transistor is electrically connected to a gate of the fourth transistor (Fig. 6C, gate of the transistor 104 electrically connected to gate of the transistor 202), 
The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically, wherein the other of the source and the drain of the second transistor is electrically connected to the other of the source and the drain of the sixth transistor, the other of the source and the drain of the eleventh transistor, and a fourth wiring, wherein a gate of the first transistor is electrically connected to a gate of the third transistor  and one of a source and a drain of the seventh transistor, wherein the gate of the first transistor is electrically connected to the one of the source and the drain of the fifth transistor and the one of the source and the drain of the sixth transistor, wherein a gate of the second transistor is electrically connected to a gate of the fourth transistor, the one of the source and the drain of the tenth transistor, and the one of the source and the drain of the eleventh transistor, and wherein a gate of the fifth transistor is electrically connected to a gate of the eleventh transistor, in the context of detailed structure/connection of transistors in a pulse output circuit in a shift register of  a semiconductor device in the manner claimed as a whole, is not sufficient taught or suggest in the prior art.
 
Regarding claim 5, Miyake (US 20080258998 A1) discloses: A semiconductor device (Figs. 6, discloses a shift register) comprising: 
a first transistor (Fig. 6c, transistor 103), a second transistor (Fig. 6c, transistor 104), a third transistor (Fig. 6c, transistor 201), a fourth transistor (Fig. 6c, transistor 202), a fifth transistor (Fig. 6c, transistor 107), a sixth transistor (Fig. 6c, transistor 105), a seventh transistor (Fig. 6c, transistor 204), an eighth transistor (Fig. 6c, transistor 108), a ninth transistor (Fig. 6c, transistor 109), a tenth transistor (Fig. 6c, transistor 101), and an eleventh transistor (Fig. 6c, transistor 102), 
wherein one of a source and a drain of the first transistor is electrically connected to one of a source and a drain of the second transistor and a first wiring (see Fig. 6C, source of the transistor 103 is electrically connected to drain of the transistor 104 and wiring line connected to output terminal 27), 
wherein one of a source and a drain of the third transistor is electrically connected to one of a source and a drain of the fourth transistor and a second wiring (see Fig. 6C, source of the transistor 201 is electrically connected to drain of the transistor 202 and wiring line connected to output terminal 28), 
wherein one of a source and a drain of the fifth transistor is electrically connected to one of a source and a drain of the sixth transistor (Fig. 6C, source of the transistor 107 is electrically connected to drain of transistor 105), 
wherein one of a source and a drain of the eighth transistor is electrically connected to one of a source and a drain of the ninth transistor (Fig. 6C, source of the transistor 108 is electrically connected to drain of the transistor 109), 
wherein one of a source and a drain of the tenth transistor is electrically connected to one of a source and a drain of the eleventh transistor (Fig. 6C, source of the transistor 101 is electrically connected to drain of the transistor 102), 
wherein the other of the source and the drain of the first transistor is electrically connected to the other of the source and the drain of the third transistor and a third wiring (Fig. 6C, drain of the transistor 103 is electrically connected to drain of the transistor 201 and wiring line connected to first input terminal 21), 
wherein the other of the source and the drain of the fourth transistor is electrically connected to a fifth wiring (Fig. 6C, source of the transistor 202 is electrically connected to wiring line that connects to  eighth power supply line 38), 
wherein the other of the source and the drain of the fifth transistor is electrically connected to a sixth wiring (Fig. 6C, drain of the transistor 107 is electrically connected to wiring line that connects to fifth power supply line 35), 
wherein a gate of the first transistor is electrically connected to a gate of the third transistor  (Fig. 6C, gate of the transistor 103 is electrically connected to gate of the transistor 201) 
wherein a gate of the second transistor is electrically connected to a gate of the fourth transistor (Fig. 6C, gate of the transistor 104 electrically connected to gate of the transistor 202), 
wherein a clock signal is supplied to the third wiring (Fig. 6A, Fig. 6C, clock signal is supplied to the input terminal 21). 
wherein a second low-potential drive voltage is supplied to the fifth wiring (power supply line 38 is connected to fifth wiring), and 
wherein a high-potential drive voltage is supplied to the sixth wiring (Fig. 6C, fifth power supply line 35 is connected to sixth wiring).
The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically, wherein the other of the source and the drain of the second transistor is electrically connected to the other of the source and the drain of the sixth transistor, the other of the source and the drain of the eleventh transistor, and a fourth wiring, wherein a gate of the first transistor is electrically connected to a gate of the third transistor  and one of a source and a drain of the seventh transistor, wherein the gate of the first transistor is electrically connected to the one of the source and the drain of the fifth transistor and the one of the source and the drain of the sixth transistor, wherein a gate of the second transistor is electrically connected to a gate of the fourth transistor, the one of the source and the drain of the tenth transistor, and the one of the source and the drain of the eleventh transistor, wherein a gate of the fifth transistor is electrically connected to a gate of the eleventh transistor and wherein a first low-potential drive voltage is supplied to the fourth wiring, in the context of detailed structure/connection of transistors in a pulse output circuit in a shift register of  a semiconductor device in the manner claimed as a whole, is not sufficient taught or suggest in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693